Citation Nr: 0018139	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-40 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to May 1988.  
He died in May 1992 and the appellant, the widow of the 
veteran, seeks service connection for the cause of the 
veteran's death.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision which 
denied service connection for cause of the veteran's death. 

Upon reviewing the evidentiary record, the Board requested an 
opinion from an independent medical expert (IME) in April 
1998.  The VHA opinion of Diane M.F. Savarese, M.D., 
Assistant Professor of Medicine, Department of Hematology 
Oncology, University of Massachusetts Medical School was 
received in August 1998.  The opinion was then referred to 
the veteran's representative in September 1998.  In February 
1999, the Board denied entitlement to service connection for 
cause of the veteran's death.  Thereafter, the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In a Joint Motion for Remand issued in December 1999, the 
Court vacated the Board's decision and remanded the case to 
the Board for further readjudication.  Specifically, the 
Board was to seek a new opinion from the August 1998 (Dr. 
Savarese) IME or from another IME of equal qualifications.



REMAND

The appellant contends that the death of the veteran was 
related to his active service and that service connection for 
the cause of his death is accordingly warranted.  It is 
specifically alleged that his exposure to asbestos during 
service was the cause of the cancer, which caused his death.  

The appellant's claim for service connection is well 
grounded.  In the above-cited Joint Motion, the Court noted 
that inservice exposure to asbestos had been conceded by the 
Board based on legal documents indicating that the veteran 
was exposed to asbestos during an assignment on the USS 
Intrepid.  There is also medical evidence, from private 
physicians, linking the development of the veteran's deadly 
liver cancer to asbestos exposure.  

VA has a duty to assist a veteran in developing a claim once 
that claim is well grounded.  In this case, the Board notes 
that the record contains no opinion that clearly addresses 
the question of whether the veteran's liver cancer and 
exposure to asbestos are linked although two private 
physicians, including the veteran's oncologist, have 
suggested the liver cancer was likely as not due to asbestos 
exposure in service.  The Court has held that the duty to 
assist includes, in the appropriate case, the duty to conduct 
a medical examination to obtain such an opinion when a claim 
is well grounded.  Hampton v. Gober, 10 Vet. App. 481, 482 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

To that end, in April 1998 the Board solicited the opinion of 
an IME.  The expert was asked to address the likelihood of a 
relationship between the veteran's deadly liver carcinoma and 
in-service asbestos exposure.  In response to the Board's 
inquiry, Dr. Savarese noted that a number of pertinent 
medical records were not provided for her review.  
Specifically she noted that pertinent X-ray results, CT scans 
and pathology reports are not in the record and that many 
other records provided for review are simply illegible.  
Based on the evidence which was of record, Dr. Savarese 
concluded that although it was unlikely that the veteran's 
deadly liver cancer was related to service, her review of the 
veteran's case was suboptimal because of the status of the 
medical records.

In February 1999, the Board denied entitlement to service 
connection for cause of the veteran's death on the basis that 
the IME was more persuasive since it was given with the 
consideration of all the evidence in the claims folder.  

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of IME opinions, the Court stated in 
pertinent part, that the Board's statutory obligation under 
38 U.S.C. § 7104(d)(1) to state the reasons or bases for its 
findings and conclusions cannot be evaded merely by adopting 
an IME opinion as its own, where, as here, the IME opinion 
fails to discuss all the evidence which appears to support 
appellant's position.  In this case review of the record 
suggests that Dr. Savarese most likely did not have the 
veteran's complete medical record when she wrote her August 
1998 opinion and as such, all available evidence was not 
considered.

In this instance, the Court specifically found that the Board 
relied on an inadequate medical opinion and moreover failed 
to review the entire record in conjunction with its decision.  
Consequently, the Court directed the Board to seek a new 
opinion from Dr. Savarese or an other IME of equal 
qualifications, if Dr. Savarese is no longer available to 
provide an opinion.  The Court also directed the Board to 
furnish the most legible copies of all available pertinent 
records, particularly reports of CT scans conducted in 
October and November of 1991 and colonoscopy and pathology 
reports dated in November 1991.  

The Court also found that the Board failed to consider all of 
the evidence of record in conjunction with its decision.  In 
its decision the Board acknowledged receipt of a videotape, 
purportedly showing the veteran prior to his death, and noted 
the lack of facilities for reviewing cassette videotapes.  
The Court directed the Board to make arrangements to view the 
videotape and address the contents in its decision.  This 
videotape should also be reviewed by the RO in the course of 
this remand.

Also of record is a statement from W.E. Jones, M.D. dated in 
March 2000.  Dr. Jones stated that following review of the 
veteran's claims file, including service medical records and 
post-service medical records, it was his opinion that the 
exposure to asbestos while in the service was the ultimate 
cause of the veteran's death.   He further stated that lung 
cancer as a result of asbestos exposure seems to be the most 
likely source of metastasis to the liver, which in turn, 
caused the veteran's demise.  In an effort to obtain evidence 
required to determine the probative value of Dr. Jones's 
statement, it is necessary to obtain any medical records 
pertaining to the veteran and Dr. Jones should be offered an 
opportunity to clarify and/or supplement his prior comments. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
carcinoma.  The RO should ensure that it 
has all obtainable treatment records of 
which it has knowledge.  In particular, 
the RO should make specific attempts to 
secure legible copies of all available 
pertinent records, from the Naval Air 
Station Hospital, the Baptist Regional 
Cancer Institute and the Institute for 
Industrial and Forensic Medicine.  These 
medical records should include CT scans 
dated in October and November of 1991 as 
well as colonoscopy and pathology reports 
dated in November 1991, all of which are 
referred to in the August 1998 IME 
opinion.  If legible copies of records 
cannot be obtained, then the RO make 
attempts to obtain the originals thereof.

2.  The RO should appropriately contact 
Dr. Jones and request a statement 
detailing the basis for his conclusion in 
his March 2000 statement.  He should be 
given an opportunity to supplement his 
prior statement with medical evidence 
and/or provide appropriate references to 
medical literature to support his 
statement.  

3.  The appellant should be provided an 
opportunity to submit any additional 
evidence or information relevant to the 
issue on appeal.

4.  After the development requested has 
been completed, the RO should review the 
record to ensure that is in complete 
compliance with the directives of this 
REMAND.  If the record is deficient in 
any manner, the RO must implement 
corrective procedures immediately.

5.  After completion of the above, the RO 
should readjudicate the veteran's claim 
with consideration given to all of the 
evidence of record. to include videotape 
evidence submitted by the appellant as 
well as any additional medical records 
obtained on remand.  The case should then 
be returned to the Board for preparation 
of the IME report.  

6.  If the benefit sought is not granted, 
the appellant and her attorney should be 
furnished with a supplemental statement 
of the case and provided an opportunity 
to respond.  

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




